UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA 19112 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (215) 546-5005 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes x No The number of outstanding shares of the registrant’s common stock on February 4, 2008 was 17,749,440. (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets – December 31, 2007 (unaudited) and September 30, 2007 3 Consolidated Statements of Operations - Three Months Ended December 31, 2007 and 2006 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity Three Months Ended December 31, 2007 (unaudited) 5 Consolidated Statements of Cash Flows Three Months Ended December 31, 2007 and 2006 (unaudited) 6 − 7 Notes to Consolidated Financial Statements – December 31, 2007 (unaudited) 8 − 34 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 − 53 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 − 55 Item 4. Controls and Procedures 56 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 57 SIGNATURES 58 (Back to Index) PART I.FINANCIAL INFORMATION Item 1.Financial
